     CASE 0:08-cv-05758-MJD-SER Document 196 Filed 06/11/19 Page 1 of 5



                      UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF MINNESOTA

_________________________________

In re: Baycol Products Litigation

UNITED STATES OF AMERICA ex rel.
LAURIE SIMPSON,                                 Honorable Michael J. Davis
                                                United States District Court Judge

                      Plaintiff,

                                      v.

                                                MDL No. 1431
BAYER HEALTHCARE                                Civil. No. 08-5758(MJD)(SER)
PHARMACEUTICALS, INC.;
BAYER CORP.; and
BAYER A.G.,

                  Defendants.
_________________________________
           ORDER REGARDING FEDERAL RULE OF EVIDENCE 502(d)

       Pursuant to the Stipulation Regarding Federal Rule of Evidence 502(d) (ECF No. 194),

entered into by the parties to address disclosure of documents protected by the attorney-client

privilege, work-product protection, or any other applicable protective evidentiary doctrine,

       IT IS HEREBY ORDERED that the Stipulation (ECF No. 194) is APPROVED and the

following terms govern disclosure of documents protected by the attorney-client privilege, work-

product protection, or any other applicable protective evidentiary doctrine under Federal Rule of

Evidence 502(d):

       1.      This Agreement is intended to supplement Pretrial Order No. 99, entered in In re

Baycol Products Litigation, MDL No. 1431, on December 12, 2003 and attached as Exhibit A.

Pretrial Order No. 99 shall continue to govern the designation and treatment of Confidential

materials produced in this matter. However, to the extent there is a conflict between provisions of
     CASE 0:08-cv-05758-MJD-SER Document 196 Filed 06/11/19 Page 2 of 5



this Agreement and Pretrial Order No. 99 on issues related to the production of privileged or work

product material, this Agreement shall control.

        2.      This Agreement shall govern all hard-copy and electronic materials, the

information contained therein, and all other information produced or disclosed by any party in this

litigation, including all copies, excerpts, summaries, or compilations thereof, whether revealed in

a document, deposition, or other testimony, discovery response, or otherwise (collectively,

“Information”).

        3.      Pursuant to Federal Rule of Evidence 502(d) and (e), the Parties agree that the

production, whether inadvertent or otherwise, of any Information in connection with the pending

litigation that is covered by the attorney client privilege, work-product protection, or other

evidentiary privilege or protection, shall not constitute a waiver of such privilege or protection in

this litigation or any other federal or state proceeding. Instead, the producing party shall be entitled

to assert such privilege or protection, and the Information and its subject matter shall be treated as

if there has been no such disclosure. These protections apply irrespective of the degree of care

taken by the producing party in (i) preventing disclosure, it being expressly recognized that the

producing party is not obligated to engage in any pre-production review of documents to identify

information protected by the attorney-client privilege or work product protection; or (ii) rectifying

disclosure, it being further recognized that the producing party shall have no obligation to engage

in post­production review to determine whether it has produced any privileged materials.

       4.      This Agreement shall be interpreted to provide the maximum protection allowed

by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to limit

a party’s right to conduct a review of documents, electronically stored information (“ESI”), or




                                                   2
     CASE 0:08-cv-05758-MJD-SER Document 196 Filed 06/11/19 Page 3 of 5



information (including metadata) for relevance, responsiveness, and/or segregation of privileged

and/or protected information before production.

       5.      The Parties reserve the right to challenge any assertion by the producing party of

work product protection, the attorney-client privilege, or other legally cognizable privileges or

evidentiary protection with respect to any particular document or collection/compilation of

documents or data, including documents or data previously produced in this MDL.

       6.      Upon discovering disclosure of Information that the producing party believes in

good faith to be covered by attorney-client privilege, work product protection, or other evidentiary

privilege or protection, the producing party shall promptly provide written notification to the

receiving party identifying the documents or portions thereof that contain inadvertently produced

Information, in accordance with the requirements of Fed. R. Civ. P. 26(b)(5)(A).

       7.      Upon notification from the producing party that Information covered by the

attorney-client privilege, work-product protection, or other evidentiary privilege or protection has

been produced, the receiving party will (a) promptly return or sequester the Information and all

copies of the Information in its possession; (b) delete or sequester any electronic versions from

any data source or any database it maintains; (c) retrieve all electronic and paper copies provided

to any third parties, including experts; (d) destroy or sequester any notes that reveal the substance

of the protected Information; and (e) make no use of the Information, except the receiving party

may sequester and present such Information to the Court for in camera review for purposes of

challenging an assertion of privilege, work product protection, or other evidentiary privilege or

protection. The receiving party will promptly confirm in writing to the producing party that these

steps have been taken.




                                                  3
     CASE 0:08-cv-05758-MJD-SER Document 196 Filed 06/11/19 Page 4 of 5



       8.      Promptly following notification to the receiving party that Information covered by

the attorney-client privilege, work-product protection, or other evidentiary privilege or protection

has been produced, the producing party shall provide the receiving party with a replacement

production in the same format as the original production, with the protected Information

appropriately withheld or redacted.

       9.      The receiving party may contest the privilege or work product designation by the

producing party and shall have the right to apply for an order that such Information is not protected

from disclosure by any privilege, law, or doctrine. The receiving party may not, however, assert

as a ground for such motion the fact or circumstances of the production. Unless filed under seal,

any motion contesting the privilege or work product designation shall not disclose the substance

of the Information. Either party may present the Information to the Court, under seal, for in camera

review for purposes of resolving the assertion of any privilege or evidentiary protection, in

accordance with Fed. R. Civ. P. 26(b)(5). Pending resolution of such a challenge, the receiving

party must continue to sequester the Information and, in the event the Court concludes that the

Information is protected from disclosure, delete the Information and any notes or any portions

thereof that reveal the substance of the protected Information. The producing party must preserve

the Information pending resolution of the privilege challenge and, in the event the Court concludes

that the Information is not protected from disclosure, promptly provide the receiving party with a

replacement production.

       10.     If a party independently discovers that it has received documents or information

that reasonably appear to be privileged, the party shall notify the other party in accordance with

applicable ethical obligations.




                                                 4
    CASE 0:08-cv-05758-MJD-SER Document 196 Filed 06/11/19 Page 5 of 5



IT IS SO ORDERED.

Dated: June 11, 2019                         s/ Steven E. Rau
                                             Steven E. Rau
                                             U.S. Magistrate Judge




                                    5
